In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________

                 No. 02-18-00066-CR
                 No. 02-18-00067-CR
                 No. 02-18-00068-CR
                 No. 02-18-00069-CR
            ___________________________

               KELLY RODDY, Appellant

                             V.

                 THE STATE OF TEXAS


        On Appeal from Criminal District Court No. 2
                   Tarrant County, Texas
Trial Court Nos. 1496170D, 1496171D, 1496173D, 1496175D


     Before Birdwell, J.; Sudderth, C.J.; and Womack, J.
            Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Kelly Roddy appeals from her four convictions for aggravated robbery. Roddy

pleaded guilty in all four trial court cause numbers without the benefit of a plea

bargain. After receiving a presentence investigation report that was admitted into

evidence, the trial court sentenced Roddy to concurrent sentences: one for twenty

years’ confinement and the other three for fifteen years’ confinement each. We affirm.

       Roddy’s court-appointed appellate counsel has filed a motion to withdraw and

a brief under Anders v. California, representing that these cases present no nonfrivolous

grounds for appeal. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief

and motion meet the requirements of Anders by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds for relief. See id.;

In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding).

Counsel also complied with the requirements set forth in Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014). Roddy filed a response agreeing with counsel’s

brief, and the State has not filed a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).



                                              2
      We have carefully reviewed the record, counsel’s brief, and Roddy’s pro se

response. We agree with counsel that these appeals are wholly frivolous and without

merit—we find nothing in the appellate record that might arguably support these

appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgments.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 18, 2019




                                          3